Case 1:19-cv-20533-FAM Document 36 Entered on FLSD Docket 09/09/2020 Page 1 of 2



                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division
                           Case Number: 19-20533-CIV-MORENO

   YOEL SOCARRAS CORDOVA,

                  Plaintiff,
   vs.

   LINDA SWACINA, District Director for U.S.
   Citizenship and Immigration Services
   (USCIS); et al.,

               Defendants.
  _________________________________________/

         ORDER ADOPTING MAGISTRATE JUDGE LOUIS’S REPORT AND
     RECOMMENDATION AND ORDER GRANTING DEFENDANTS’ MOTION FOR
                        SUMMARY JUDGMENT

         THE MATTER was referred to the Honorable Lauren F. Louis, United States Magistrate

  Judge, for a Report and Recommendation on the parties’ cross motions for summary judgment.

  The Magistrate Judge filed a Report and Recommendation (D.E. 31). The Court has reviewed the

  entire file and record. The Court has made a de novo review of the issues that the objections to

  the Report and Recommendation present, and being otherwise fully advised in the premises, it is

         ADJUDGED that United States Magistrate Judge Lauren F. Louis’s Report and

  Recommendation is AFFIRMED and ADOPTED. After looking to the substance of the relief

  that Plaintiff is seeking, the Court agrees with the conclusion that Plaintiff’s claim arising under

  the Administrative Procedure Act (“APA”) is an indirect attack on the Immigration Judge’s order

  of removal. In his objections, Plaintiff concedes as much, writing: “It is true, the approval of

  Plaintiff’s application under the Cuban Adjustment Act (‘CAA’) would grant him status in the

  United States.” “Where a plaintiff seeks relief that, if granted, would invalidate a removal order,

  the district court lacks subject matter jurisdiction and the claim must proceed through the channels
Case 1:19-cv-20533-FAM Document 36 Entered on FLSD Docket 09/09/2020 Page 2 of 2



  prescribed by Congress, ending in a petition for review in the proper court of appeals.” Del

  Carmen Espinosa v. Swacina, No. 19-21315, 2019 WL 6682836, at *2 (S.D. Fla. Dec. 6, 2019).

  See also Singh v. U.S. Citizenship & Immigration Servs., 878 F.3d 441, 446 (2d Cir. 2017)

  (“Singh’s APA claim seeks to require the USCIS to consider the merits of his adjustment-of-status

  application. This is the first step in adjusting his status to that of a lawful permanent resident. If

  he succeeded in becoming a lawful permanent resident, his pending removal order would, he

  hopes, be rendered a nullity. . . . [8 U.S.C. §] 1252(a)(5)’s limitation applies here . . . .”).

          That limitation applies here, as well, to strip the Court of subject matter jurisdiction. The

  Immigration and Nationality Act states, in a section titled “[e]xclusive means of review,” that

  “[n]otwithstanding any other provision of law . . . a petition for review filed with an appropriate

  court of appeals . . . shall be the sole and exclusive means for judicial review of an order of removal

  entered or issued under any provision of this chapter.” 8 U.S.C. § 1252(a)(5). Elsewhere, the

  same act precludes district courts from hearing, with certain exceptions not applicable here, “any

  cause or claim by . . . any alien arising from the decision . . . to commence proceedings, adjudicate

  cases, or execute removal orders against any alien under this chapter.” 8 U.S.C. § 1252(g).

          Having adopted the Report and Recommendation, it is

          ADJUDGED that Defendants’ Motion for Summary Judgment (D.E. 28) is GRANTED,

  and Plaintiff’s Motion for Summary Judgment (D.E. 25) is DENIED.

          DONE AND ORDERED in Chambers at Miami, Florida, this 9th of September 2020.



                                          ______________________________________
                                                FEDERICO A. MORENO
                                                UNITED STATES DISTRICT JUDGE
  Copies furnished to:
  United States Magistrate Judge Lauren F. Louis
  Counsel of Record


                                                     2
